THE BERWYN FUNDS [GRAPHIC OMITTED] Berwyn Fund Berwyn Income Fund Berwyn Cornerstone Fund Shareholder Services www.theberwynfunds.com (800) 992-6757 March 6, 2012 FILED VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: The Berwyn Funds File No. 811-01963 Ladies and Gentlemen: The Berwyn Funds (the"Trust"),inaccordancewith Rule 17g-1 under the InvestmentCompany Act of 1940 (the "1940 Act"),hereby provides the following in connection with the Trust's fidelity bond: 1. A copy of the current fidelity bond (the "Bond") (attached as EX99-1). 2. A copy of the resolutionsapproving the Bond, which were adopted by the Board,includinga majority of themembersthereofwho are not"interested persons" (as defined by the 1940 Act) of the Trust (attached as EX99-2). Premiums have been paid through the policy period ending on March 1, 2013. Please contact theundersigned at513-587-3406if you have any questions concerning this filing. Very truly yours, s/ Wade R. Bridge Wade R. Bridge Secretary Distributed by Ultimus Fund Distributors, LLCP.O. Box 46707Cincinnati, Ohio 452461-800-992-6757
